Citation Nr: 1613651	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1975 and from October 1977 to May 1989.  He died in June 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Detroit, Michigan.  

When this appeal was before the Board in September 2015, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Non-alcoholic steatohepatitis played a material causal role in the Veteran's death.

2.  Non-alcoholic steatohepatitis originated during the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in June 2011.  The death certificate indicates that the immediate cause of death was thrombocytopenia.  No other condition was identified as an immediate or contributory cause of death.  

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

At the time of the Veteran's death, service connection was in effect for coronary artery disease, status post right thrombophlebitis with venous insufficiency, dermatitis, varicose veins, posttraumatic stress disorder, diabetes mellitus, degenerative arthritis of the lumbar spine with arthralgia of the hips, cervical laminectomy with degenerative arthritis and chronic cervical strain, hypertension, status post left thrombophlebitis with venous insufficiency, hearing loss, shell fragment wound of the neck and back, history of cephalgia, and bilateral carpal tunnel syndrome.  

A VA medical opinion was obtained in April 2012 regarding the cause of the Veteran's death.  The physician noted that the Veteran was admitted to the hospital in the days just prior to his death with bleeding esophageal varices.  His medical note from the hospital, dated in June 2011, indicates that the Veteran's medical diagnosis was variceal bleeding as a complication of cirrhosis.  His end-stage liver disease was attributed to alcoholism versus non-alcoholic steatohepatitis.  Pancytopenia, upper gastrointestinal hemorrhage and anemia led to his death.  The physician opined that the Veteran's service-connected illnesses did not include cirrhosis.  The physician concluded that the Veteran's service-connected disabilities did not cause or substantially contribute to the cause of his death. 

Pursuant to the Board's remand, another VA medical opinion was obtained in November 2015.  The physician reviewed the Veteran's medical history.  With regard to thrombocytopenia, it was observed that the first abnormal platelet count was in November 1994 at 148,000.  Over the years this progressed and reached 108,000 in February 2003, 64,000 in October 2006 and ultimately reached a level at which bleeding began to be a concern in 2009 when platelet counts below 50,000 were observed.  The Veteran also began to experience anemia about this time.  The records showed that at first both hypersplenism due to cirrhosis and myelosuppression were considered but ultimately it became apparent that the Veteran had died from complications of cirrhosis.  An enlarged spleen due to known portal hypertension was demonstrated on ultrasound.  By the spring of 2011 the Veteran was experiencing dangerously low platelet counts, often below 5,000, which is critical.  He became resistant to platelet transfusions (this is typically due to platelet antibodies) and they were discontinued.  With regard to gastrointestinal bleed, it was observed that the Veteran had well documented esophageal varices and gastropathy probably starting around 2009, or at least they became symptomatic then.  He had an intrahepatic shunt placed in an attempt to reduce portal pressure.  His gastrointestinal bleeding progressed and he required red cell transfusions.  Shortly before he died the Veteran's physicians noted transfusions could not keep up with his gastrointestinal blood loss.  As there were no longer any life-prolonging therapies available, the Veteran was discharged to home hospice in June and died the following day.  Gastrointestinal bleeding was the immediate cause of death.

With regard to liver disease, it was observed that abnormal liver tests were recorded back to May 1995 when AST was 133, ALT was 235, and bilirubin was 1.2.  These levels are compatible with liver disease having been present for several years prior and probably even longer, as evidenced by the Veteran's discharge physical in May 1989 which revealed modest elevation of AST to 35 (N 7-27).  The liver specialists considered both alcoholic liver disease and NASH (non-alcoholic steato-hepatitis).  The consensus appears to have been NASH.  No liver biopsy was performed to attempt to distinguish between the two due to the bleeding risk.  The liver disease progressed and by 2010 bilirubin was up to 1.4 and albumin was low at 3.0.  Portal hypertension was manifest and as noted above, a shunt was placed.  The Veteran did not die from liver failure, though liver disease caused his death indirectly because it was the underlying cause of both his thrombocytopenia and his gastrointestinal bleeding.  

The physician opined that it is at least as likely as not that the Veteran's liver disease first manifested during service.  The rationale provided was that the modest elevation of AST on the Veteran's discharge physical would ordinarily not be very significant, however, in an individual found to have an AST of 133 six years later and evidence of decreased platelets even earlier, it takes on increased significance.  This is roughly the degree of progression one would expect for early NASH.  

The Board finds November 2015 VA medical opinion is entitled to significant probative weight.  The physician thoroughly reviewed the Veteran's pertinent history and properly supported his opinion that it was at least as likely as not that the Veteran's fatal liver disease originated during service.  Furthermore, there is no competent evidence of record which indicates that the Veteran's liver disease did not start during active duty.  In this regard, the Board notes that the VA physician who provided the April 2012 opinion noted that the Veteran had not been granted service connection for cirrhosis but he did not address when the Veteran's liver disease began.  

Based on the above, the Board finds that service connection is warranted for the cause of the Veteran's death.  

ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


